UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7103


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BERNARD KING, a/k/a Shaborn,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:94-cr-00163-RBS-14)


Submitted:   October 13, 2011             Decided:   October 18, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard King, Appellant Pro Se.      Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bernard       King    seeks       to    appeal           the   district      court’s

order and judgment denying his 28 U.S.C.A. § 2255 (West Supp.

2011) motion as successive and dismissing it on that basis.                                        The

order is not appealable unless a circuit justice or judge issues

a    certificate       of     appealability.                 28    U.S.C.       § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the    merits,       a    prisoner         satisfies          this    standard      by

demonstrating         that        reasonable         jurists        would       find      that     the

district       court’s      assessment       of       the     constitutional              claims    is

debatable      or     wrong.         Slack   v.        McDaniel,          529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and   that       the     motion       states      a   debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at   484-85.          We    have     independently            reviewed          the    record      and

conclude       that        King     has    not        made        the     requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.




                                                 2
            Additionally, we construe King’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.            United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).            In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:          (1) newly           discovered      evidence,           not        previously

discoverable         by   due     diligence,      that     would       be    sufficient          to

establish       by    clear       and   convincing        evidence          that,        but    for

constitutional error, no reasonable factfinder would have found

the   movant     guilty         of   the    offense;       or    (2)     a       new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                   28 U.S.C.A.

§ 2255(h)    (West        Supp.      2011).       King’s    claims          do     not    satisfy

either of these criteria.                  Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions        are      adequately     presented          in    the       materials

before    the    court      and      argument     would    not     aid       the    decisional

process.



                                                                                       DISMISSED




                                              3